DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent 

provisions. 
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis 

for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 31, 33-34, 37, 40, 42, 44-45 and 45-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Candelore Pub. No. US 2012/0216222 A1 (Hereinafter “Candelore”) in view of McCarty et al. Patent No. US 8312484 B1 (Hereinafter “McCarty”).
	Regarding Claim 31, Candelore discloses a method comprising: 
	receiving a request for display of a media asset (see fig.4, element 208 and  paragraph [0061]); 
	selecting supplemental content related to the media asset (see fig.4, element 232 and  paragraph [0062]: audio streams related to program 304); 
	determining that the supplemental content in its original form violates a parental control restriction on a user device (see fig.4, element 240 and  paragraph [0062]: uncensored audio); 
	Candelore fail to disclose:
	in response to the determination: 
	determining that a second form of the supplemental content is not understood by a user of the user device; and 
	modifying the supplemental content from its original form to the second form.  
	In analogous art, McCarty teaches:
	in response to the determination: 
	determining that a second form of the supplemental content is not understood by a user of the user device (see fig.12 and col.18, lines 51-66 in combination with col.17, lines 51-65); and 
	modifying the supplemental content from its original form to the second form (see fig.12 and col.18, lines 51-66 in combination with col.17, lines 51-65). 

	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Candelore with the teaching as taught by McCarty in order to provide a  method for blocking inappropriate or undesired media content.

 


	Regarding Claim 33, Candelore in view of McCarty disclose the method as discussed in the rejection of claim 31. McCarty further discloses wherein the original form is an audible form and the second form is a textual form (see col.17, lines 51-65).  
	Regarding Claim 34, Candelore in view of McCarty disclose the method as discussed in the rejection of claim 33. McCarty further discloses wherein modifying the supplemental content comprises replacing a portion of audio content that violates the parental control restriction with the textual form (see col.17, lines 51-65).

	Regarding Claim 37, Candelore in view of McCarty disclose the method as discussed in the rejection of claim 31. McCarty further discloses wherein the original form is in a video format and the second form is in a textual format (see col.17, lines 51-65). 

	Regarding Claim 40, Candelore in view of McCarty disclose the method as discussed in the rejection of claim 31. McCarty further discloses wherein determining that the supplemental content violates the parental control restriction comprising determining whether the supplemental content violates a maximum allowable parent control restriction (see col.2, lines 41-42).  

	Regarding Claim 41, Candelore in view of McCarty disclose the method as discussed in the rejection of claim 31. McCarty further discloses, wherein modifying the supplemental content is performed in real-time  (see col.18, lines 51-66).  

	Regarding Claim 42, the claim is being analyzed with respect to claim 31.
	
	Regarding Claim 44, the claim is being analyzed with respect to claim 33.
	
	Regarding Claim 45, the claim is being analyzed with respect to claim 34.

	Regarding Claim 48, the claim is being analyzed with respect to claim 37.

	Regarding Claim 49, the claim is being analyzed with respect to claim 40.

	Regarding Claim 50, the claim is being analyzed with respect to claim 41.

5.	Claims 32 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Candelore Pub. No. US 2012/0216222 A1 (Hereinafter “Candelore”) in view of McCarty et al. Patent. No. US 8312484 B1 (Hereinafter “McCarty”), further in view of Hildreth Pub. No. US 2009/0133051 A1 (Hereinafter “Hildreth”).
	Regarding Claim 32, Candelore in view of McCarty disclose the method as discussed in the rejection of claim 31.
	Candelore in view of McCarty fail to disclose:
	implementing facial recognition to identify the user when the user is within a threshold range of user device; and 
	based on the identification of the user, accessing a profile associated with the user to determine the parental control restriction on the user device.  
	in analogous art, Hildreth teaches:
	implementing facial recognition to identify the user when the user is within a threshold range of user device (see paragraphs [0125] and  [0159]); and
	 based on the identification of the user, accessing a profile associated with the user to determine the parental control restriction on the user device (see paragraph [0171]). 
 
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Candelore  in view of McCarty with the teaching as taught by Hildreth in order to provide a method for identifying physical attributes of the user and accessing information related to typical physical attributes of users in one or more age-related levels.

	Regarding Claim 43, the claim is being analyzed with respect to claim 32.

6.	Claims 35-36 and 46-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Candelore Pub. No. US 2012/0216222 A1 (Hereinafter “Candelore”) in view of McCarty et al. Patent. No. US 8312484 B1 (Hereinafter “McCarty”), further in view of Candelore Pub. No. US 2007/0204288 A1 (Hereinafter “Candelore’288”).
	Regarding Claim 35, Candelore in view of McCarty discloses the method as discussed in the rejection of claim 31.
	Candelore in view of McCarty fail to disclose:
	 wherein the original form is in a first language and the second form is in a second language that is not understood by the user.  
	in analogous art, Candelore’288 teaches:
	wherein the original form is in a first language and the second form is in a second language that is not understood by the user (see paragraph [0062]); and 
 
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Candelore  in view of McCarty with the teaching as taught by Candelore’288 in order to provide  a mechanism to block viewable content (and optionally audio content) to avoid exposing objectionable content to certain viewers. 
	Regarding Claim 36, Candelore in view of McCarty and Candelore’288 disclose the method as discussed in the rejection of claim 35. Candelore’288 teaches wherein modifying the supplemental content comprises replacing a portion of audio content that is in the first language and violates the parental control restriction with the second language (see paragraph [0062]).  

	Regarding Claim 46, the claim is being analyzed with respect to claim 35.

	Regarding Claim 47, the claim is being analyzed with respect to claim 36.

7.	Claims 38 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Candelore Pub. No. US 2012/0216222 A1 (Hereinafter “Candelore”) in view of McCarty et al. Patent. No. US 8312484 B1 (Hereinafter “McCarty”), further in view of Sasaki et al. Pub. No. US 2011/0310235 A1 (Hereinafter “Sasaki”).
	Regarding Claim 38, Candelore in view of McCarty disclose the method as discussed in the rejection of claim 31. Candelore further discloses wherein the original form is a video that can be perceived without an optical device (see fig.4, element 208 and  paragraph [0061]).
	Candelore in view of McCarty fail to disclose:
	 the second form is a video that requires an optical device to be perceived.  
	in analogous art, Sasaki teaches:
	the second form is a video that requires an optical device to be perceived (see paragraph [0131] and [0137]).
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Candelore  in view of McCarty with the teaching as taught by Sasaki in order to allow the viewer to perceive objects in video as stereoscopic by giving the viewer's visual perception substantially the same information as optical information provided to visual perception by human beings of actual objects. A technical theory for utilizing these methods for moving video display has been established. 

	Regarding Claim 39, Candelore in view of McCarty disclose the method as discussed in the rejection of claim 31.
	Candelore in view of McCarty fail to disclose:
	wherein the original form is a 2D video and the second form is a 3D video.   
	in analogous art, Sasaki teaches:
	wherein the original form is a 2D video and the second form is a 3D video (see paragraph [0587]).
 
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Candelore  in view of McCarty with the teaching as taught by Sasaki in order to allow the viewer to perceive objects in video as stereoscopic by giving the viewer's visual perception substantially the same information as optical information provided to visual perception by human beings of actual objects. A technical theory for utilizing these methods for moving video display has been established. 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.T/
/ALAZAR TILAHUN/Primary Examiner, Art Unit 2424